United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Savannah, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-1553
Issued: April 22, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On July 16, 2019 appellant filed a timely appeal from June 14 and 27, 2019 nonmerit
decisions of the Office of Workers’ Compensation Programs (OWCP).1 The most recent merit
decision in OWCP File No. xxxxxx367 was a Board decision dated July 19, 1990, which became

1

Appellant submitted a timely request for oral argument before the Board. 20 C.F.R. § 501.5(b). Pursuant to the
Board’s Rules of Procedure, oral argument may be held in the discretion of the Board. 20 C.F.R. § 501.5(a). The
Board, in exercising its discretion, denies appellant’s request for oral argument because the arguments on appeal can
adequately be addressed in a decision based on a review of the case record. Oral argument in this appeal would further
delay issuance of a Board decision and not serve a useful purpose. As such, the oral argument request is denied and
this decision is based on the case record as submitted to the Board.

final after 30 days of issuance and is not subject to further review.2 The most recent merit decision
in OWCP File No. xxxxxx170 was an OWCP decision dated February 25, 2016.3 As there is no
merit decision by OWCP issued within 180 days of the filing of this appeal, pursuant to the Federal
Employees’ Compensation Act4 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board lacks
jurisdiction over the merits of this case.5
ISSUE
The issue is whether OWCP properly denied appellant’s March 20 and June 18, 2019
requests for reconsideration, finding that they were untimely filed and failed to demonstrate clear
evidence of error.
FACTUAL HISTORY
This case has previously been before the Board.6 The facts and circumstances as presented
in the Board’s prior decisions are incorporated herein by reference. The relevant facts are as
follows.
On June 5, 1979 appellant, then a 26-year-old clerk, filed a traumatic injury claim (Form
CA-1) alleging that he slipped on a rubber band and struck his head on a mail tray while in the
performance of duty. He stopped work on June 5, 1979 and received continuation of pay through
July 20, 1979. Appellant filed a claim for wage-loss compensation (Form CA-7) for temporary
total disability beginning July 20, 1979. By decision dated January 31, 1980, OWCP accepted his
traumatic injury claim for scalp contusion, but found that the June 5, 1979 employment injury did
not result in disability from work or a loss of wage-earning capacity. Consequently, it denied

2
20 C.F.R. § 501.6(d); P.S., Docket No. 18-0718 (issued October 26, 2018); T.B., Docket No. 15-0001 (issued
July 1, 2015).

On May 7, 2020 and July 29, 2019 OWCP issued additional decisions denying appellant’s April 2, 2020 and
June 27, 2019 requests for reconsideration as the requests were untimely filed and failed to demonstrate clear evidence
of error. As these decisions were issued after appellant’s appeal to the Board on July 16, 2019 and concern his claim
under OWCP File No. xxxxxx170, the Board will not address these decisions on appeal. But see Douglas E. Billings,
41 ECAB 880 (1990) (the Board and OWCP may not have simultaneous jurisdiction over the same issue); 20 C.F.R.
§ 501.2(c)(3).
3

4

5 U.S.C. § 8101 et seq.

5

The Board notes that following the June 27, 2019 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.
6

Docket No. 19-0538 (issued February 27, 2019); Docket No. 17-0746 (issued October 26, 2017); Docket No.
16-0052 (issued October 6, 2017); Docket No. 13-0719 (issued April 17, 2014); Docket No. 11-1689 (issued May 22,
2012); Docket No. 06-1915 (issued January 22, 2007); Docket No. 89-1581 (issued July 19, 1990); Docket No.
81-1454 (issued October 13, 1981).

2

appellant’s claim for wage-loss compensation. In an August 7, 1980 decision, an OWCP hearing
representative affirmed the January 31, 1980 decision.
On November 11, 1980 appellant filed a notice of recurrence of disability (Form CA-2a)
beginning March 29, 1980.7
On December 10, 1986 appellant filed an occupational disease claim (Form CA-2) for right
arm tendinitis. He indicated that he first became aware of his condition in December 1978, and
that it was not until August 1986 that he first realized his condition was caused or aggravated by
his federal employment. OWCP determined that appellant’s December 10, 1986 claim was
untimely filed pursuant to 5 U.S.C. § 8122. The record revealed that as of May 21, 1980 appellant
knew or should have known of the relationship between his claimed right arm condition and his
federal employment. OWCP further found that there was insufficient evidence to establish that
the employing establishment received timely notification of appellant’s claimed right arm
condition, that might otherwise excuse his failure to file his claim within the three-year time frame
imposed by 5 U.S.C. § 8122. In its July 19, 1990 merit decision, the Board affirmed OWCP’s
determination that appellant’s claim was untimely pursuant to 5 U.S.C. § 8122.8
By decision dated June 9, 1981, OWCP denied reconsideration of the January 31, 1980
decision in OWCP File No. xxxxxx170. In an October 13, 1981 decision, the Board affirmed the
June 9, 1981 decision.9
By decision dated January 22, 2007, the Board affirmed OWCP’s January 13 and
March 20, 2006 nonmerit decisions denying reconsideration in OWCP File No. xxxxxx367,
finding that appellant’s requests were untimely filed and failed to demonstrate clear evidence of
error on the part of OWCP.10
In 2010 appellant submitted several requests for reconsideration and/or hearing requests
before representatives of OWCP’s Branch of Hearings and Review in OWCP File No. xxxxxx170.
In this regard, on November 29, 2010 a hearing representative informed appellant that his case was
not in posture for review given that the Board had already upheld OWCP’s prior determinations.
In a March 1, 2011 decision, OWCP’s hearing representative found that appellant’s October 20,
2010 request for review of the written record was untimely filed. He advised appellant to notify
the district office if he had additional evidence establishing a causal relationship between his
condition and the June 5, 1979 employment injury.

7

The Form CA-2a noted that upon returning to work after the June 5, 1979 employment injury, appellant
experienced severe headaches, and neck and upper back pain. He alleged that he also could not work around noise or
operate a letter sorting machine (LSM) because of repetitive motion. The Form CA-2a further noted that appellant
had been working on the hand stamp table and complained that prolonged standing and constant hand/arm usage
caused unbearable pain. Additionally, prolonged sitting on rest bars and throwing mail aggravated appellant’s injury.
8

Supra note 5.

9

Id.

10

Id.

3

In a March 23, 2011 decision, OWCP denied appellant’s February 10, 2011 request for
reconsideration finding that the request was untimely filed and failed to demonstrate clear evidence
of error on the part of OWCP in denying wage-loss compensation on or after July 20, 1979.
In a decision dated May 22, 2012, in OWCP File No. xxxxxx170, the Board affirmed the
hearing representative’s March 1, 2011 nonmerit decision, but set aside OWCP’s March 23, 2011
decision denying reconsideration, finding that absent proper notification, the one-year limitation
for filing a timely request for reconsideration did not apply to OWCP decisions issued prior to
June 1, 1987. Accordingly, the Board remanded the case for further consideration of appellant’s
request for reconsideration.11
By decision dated July 16, 2012, OWCP denied modification of it prior decision denying
appellant’s claim for wage-loss compensation on or after July 20, 1979 due to his accepted June 5,
1979 scalp contusion in OWCP File No. xxxxxx170.
Appellant again requested reconsideration on September 24, 2012, which OWCP denied
by decision dated December 18, 2012. In an April 17, 2014 decision, the Board affirmed OWCP’s
December 18, 2012 nonmerit decision denying reconsideration in OWCP File No. xxxxxx170.12
In an April 17, 2014 decision,13 the Board affirmed OWCP’s November 15, 2012 nonmerit
decision which denied appellant’s October 12, 2012 request for reconsideration as untimely filed
and because he failed to demonstrate clear evidence of error with respect to the denial of his
occupational disease claim as untimely filed (OWCP File No. xxxxxx367).
Appellant again requested reconsideration on December 26, 2014 in OWCP File No.
xxxxxx170. OWCP issued a January 16, 2015 decision finding that his December 26, 2014
reconsideration request was untimely filed and failed to demonstrate clear evidence of error with
respect to the July 16, 2012 merit decision.
On January 6, 2015 in OWCP File No. xxxxxx367, appellant again requested
reconsideration and submitted various medical reports from 1980 and 1996 regarding his
emotional state, as well as his right upper extremity. In a January 23, 2015 decision, OWCP again
denied appellant’s request as untimely filed and failing to demonstrate clear evidence of error with
respect to his December 10, 1986 untimely occupational disease claim.
In a January 22, 2015 letter to OWCP, appellant noted that it had not yet formally
adjudicated his November 11, 1980 recurrence claim. He also resubmitted a copy of the previously
filed Form CA-2a.
In a February 10, 2015 development letter, OWCP advised that appellant’s claim had been
accepted for scalp contusion, and that it appeared he was claiming disability due to a consequential
11

Id.

12

Id.

13

Id.

4

conditions including severe headaches, and neck and upper back pain. It informed him of the legal,
factual, and medical criteria for establishing a recurrence of disability. OWCP further advised that
the then-current record was insufficient to establish appellant’s claimed recurrence of disability
beginning March 29, 1980. It afforded him at least 30 days to submit additional factual and
medical evidence in support of his recurrence claim.
On March 7, 2015 appellant again requested reconsideration in OWCP File No.
xxxxxx367. He reiterated an earlier argument that the employing establishment had notice of his
right arm condition/tendinitis as early as December 13, 1979. Appellant argued that this
information had been provided in connection with his accepted June 5, 1979 traumatic injury claim
in OWCP File No. xxxxxx170.14 He also referenced OWCP’s December 17, 1987 merit decision
which found that his claim was untimely filed pursuant to 5 U.S.C. § 8122.15
By decision dated March 31, 2015, OWCP denied appellant’s recurrence claim in OWCP
File No. xxxxxx170. It found that the evidence of record did not establish that the claimed severe
headaches and neck and upper back pain were due to a worsening of his accepted work-related
condition.
By decision dated April 16, 2015, OWCP denied appellant’s request for reconsideration of
his occupational disease claim in OWCP File No. xxxxxx367.
By letters dated April 23 and 29, 2015, appellant requested reconsideration under OWCP
File No. xxxxxx367. In his April 29, 2015 letter, he argued that an April 3, 1980 form letter
(2801-A) from C.L., his superior officer, indicated that C.L. had knowledge of appellant’s right
arm condition prior to his June 5, 1979 slip and fall injury. Appellant submitted a copy of C.L.’s
form letter. He also resubmitted a June 12, 1979 letter from Dr. Thomas M. Stanley, a neurologist,
who advised the employing establishment that he had been treating appellant for right forearm
pain.
In a May 12, 2015 letter, appellant reiterated his contention that the employing
establishment and OWCP were aware of his arm injury as early as May 1979.
By decision dated June 11, 2015, in OWCP File No. xxxxxx367, OWCP denied appellant’s
request for reconsideration, finding the request was untimely filed and failed to demonstrate clear
evidence of error.
By letter dated July 21, 2015, appellant requested reconsideration under OWCP File No.
xxxxxx367. He did not submit any additional evidence with his request.

14

The Board found this same argument unpersuasive in its April 17, 2014 decision. Docket No. 13-0719.

15
OWCP’s December 17, 1987 decision was part of the Board’s July 19, 1990 merit review under Docket No.
89-1581.

5

By decision dated August 11, 2015, OWCP denied appellant’s July 21, 2015 request for
reconsideration, finding the request was untimely filed and failed to demonstrate clear evidence of
error.
By letter dated August 28, 2015, appellant again requested reconsideration under OWCP
File No. xxxxxx367. He did not submit any additional evidence with his request.
By decision dated September 14, 2015, OWCP denied appellant’s August 28, 2015 request
for reconsideration without a merit review, finding the request was untimely filed and failed to
demonstrate clear evidence of error.
Appellant timely requested an oral hearing regarding the March 31, 2015 merit decision
which addressed his alleged recurrence of disability before a representative of OWCP’s Branch of
Hearings and Review, which was held on December 15, 2015. His argument at the hearing
pertained to whether the employing establishment and/or OWCP received timely notification of
his right upper extremity condition under OWCP File No. xxxxxx367.
By decision dated February 25, 2016, an OWCP hearing representative affirmed the
March 31, 2015 denial of recurrence decision.
On July 8, 2016 appellant requested reconsideration of the February 25, 2016 decision. He
continued to argue that his carpal tunnel syndrome was employment related. Appellant did not
submit additional evidence with his July 8, 2016 request for reconsideration.
In a July 20, 2016 decision, OWCP denied appellant’s July 8, 2016 request for
reconsideration.
On September 16, 2016 appellant requested reconsideration of the July 20, 2016 decision.
In subsequent correspondence, he continued to argue that his right upper extremity pain, which
dated back to May 1979, was employment related. Appellant explained that his pain was not
psychogenic, as previously characterized, but rather due to nerve entrapment/carpal tunnel
syndrome. He reiterated that OWCP should not have found his December 1986 upper extremity
occupational disease claim untimely filed. Appellant did not submit additional evidence with his
latest request for reconsideration.
By decision dated October 19, 2016, OWCP denied appellant’s September 16, 2016
request for reconsideration as it did not meet the requirements for merit review.
In its October 6, 2017 decision,16 the Board found that OWCP’s June 11, August 11, and
September 14, 2015 decisions in OWCP File No. xxxxxx367 properly denied appellant’s requests
for reconsideration as they were untimely filed and failed to demonstrate clear evidence of error.

16

Id.

6

In its October 26, 2017 decision, the Board found that on October 19, 2016 OWCP had
properly denied appellant’s request for reconsideration of the merits of his claim pursuant to
5 U.S.C. § 8128(a) in OWCP File No. xxxxxx170.17
On December 18, 2017 appellant resubmitted a February 27, 1996 report from
Dr. Thomas M. Stanley, a Board-certified neurologist, initially submitted in 2011 in which he
noted appellant’s history of repetitive movements at the employing establishment as well as his
abnormal biochemistry.18
On January 8, 18 and 22, 2018 appellant requested reconsideration. He contended that he
was issued the wrong claim form in November 11, 1980 which was a clear error on the part of the
employing establishment. Appellant again resubmitted the February 27, 1996 report from
Dr. Stanley. He contended that the employing establishment had actual knowledge of his arm
injury based on a May 7, 1979 report from Dr. Stanley included in OWCP File No. xxxxxx170.
Appellant further asserted that the fact that the employing establishment forwarded Dr. Stanley’s
reports to OWCP established that it knew that his diagnosed conditions were job related. He also
resubmitted an affidavit from A.G., a union shop steward, dated February 7, 1997 and originally
submitted to OWCP on that date.
On February 28, 2018 appellant asserted that the employing establishment had timely
notice of his job-related arm injury in May 1979. He provided a copy of Franklin v. Burroughs
Corporation, U.S. District Court decision from the Southern District of Florida dated December 6,
1988 which noted that the employing establishment had conducted extensive tests with LSM and
therefore should have had equal, if not superior knowledge of any potential dangers as the
defendant, government contractor. Appellant contended that this decision established that the
employing establishment knew that Dr. Stanley’s diagnosis of radial nerve entrapment was related
to the operation of the LSM.
In a March 19, 2018 narrative statement, appellant again contended that he was not
provided the correct claim form, that the employing establishment did not read the May 20, 2018
hearing transcript, and that OWCP should have developed his claim to determine if psychogenic
pain or carpal tunnel syndrome were employment related. He further contended that Dr. Stanley
had not told him his arm condition was employment related and that it relied on his speculation as
to when he was aware that the condition was employment related.
On May 18, 2018 appellant contended that it was improper to deny his claim because it
was filed on an incorrect form, that OWCP failed to provide due process, and that he was entitled
to schedule award compensation. He resubmitted a May 9, 1996 note from Dr. E. P. Bergeron, a
physician, initially submitted in 2014.
By decision dated May 29, 2018, OWCP denied appellant’s request for reconsideration.

17

Supra note 4.

18

The Board reviewed this report in its October 26, 2017 decision. Supra note 5.

7

On June 25, 2018 appellant again requested reconsideration in OWCP File No. xxxxxx367.
He repeated his contentions that OWCP had denied him due process, and that it was improper to
deny a claim based on the filing of an incorrect claim form.
By decision dated July 6, 2018, OWCP declined to reopen appellant’s claim for
consideration of the merits finding that his request was untimely filed and failed to demonstrate
clear evidence of error.
On March 20, 2019 appellant requested reconsideration. He asserted that OWCP had
violated his constitutional right to due process, that Dr. Stanley’s June 12, 1979 report supported
causal relationship between his diagnosed radial nerve entrapment and his job duties, that OWCP
was in the process of scheduling a second opinion examination, but stopped, and that OWCP
should reopen his claim. Appellant resubmitted a statement regarding his claim for disability
retirement dated April 3, 1980. He also resubmitted a May 14, 1979 report from Dr. Stanley
originally submitted on May 14, 1979 in OWCP File No. xxxxxx170.
By decision dated June 14, 2019, OWCP declined to reopen appellant’s request for
reconsideration of the merits of his claim as it was untimely filed and failed to demonstrate clear
evidence of error.
On June 18, 2019 appellant again requested reconsideration. He again contended that
OWCP requested a response from the employing establishment and then stopped the process even
though the employing establishment had not responded. Appellant provided an additional copy of
a May 29, 1979 work release note from a physician whose signature is illegible, originally
submitted on May 29, 1979 in OWCP File No. xxxxxx170.
By decision dated June 27, 2019, OWCP denied appellant’s request for reconsideration of
the merits of his claim, finding that it was untimely filed and failed to demonstrated clear evidence
of error.
LEGAL PRECEDENT
Pursuant to section 8128(a) of FECA, OWCP has the discretion to reopen a case for further
merit review.19 OWCP’s regulations20 establish a one-year time limitation for requesting
reconsideration, which begins on the date of the original OWCP merit decision. A right to
reconsideration within one-year also accompanies any subsequent merit decision on the issues.21
Timeliness is determined by the document receipt date, the received date in OWCP’s Integrated

19

5 U.S.C. § 8128(a); L.H., Docket No. 19-1174 (issued December 23, 2019); Y.S., Docket No. 08-0440 (issued
March 16, 2009).
20

20 C.F.R. § 10.607(a).

21

J.W., Docket No. 18-0703 (issued November 14, 2018); Robert F. Stone, 57 ECAB 292 (2005).

8

Federal Employees’ Compensation System (iFECS).22 Imposition of this one-year filing limitation
does not constitute an abuse of discretion.23
When a request for reconsideration is untimely, OWCP undertakes a limited review to
determine whether the application demonstrates clear evidence that OWCP’s final merit decision
was in error.24 Its procedures provide that OWCP will reopen a claimant’s case for merit review,
notwithstanding the one-year filing limitation set forth in 20 C.F.R. § 10.607, if the claimant’s
request for reconsideration demonstrates clear evidence of error on the part of OWCP.25 In this
regard, OWCP will limit its focus to a review of how the newly submitted evidence bears on the
prior evidence of record.26
To demonstrate clear evidence of error, a claimant must submit evidence relevant to the
issue which was decided by OWCP.27 The evidence must be positive, precise, and explicit and
must manifest on its face that OWCP committed an error.28 Evidence which does not raise a
substantial question concerning the correctness of OWCP’s decision is insufficient to demonstrate
clear evidence of error.29 It is not enough merely to demonstrate that the evidence could be
construed so as to produce a contrary conclusion.30 This entails a limited review by OWCP of
how the evidence submitted with the reconsideration request bears on the evidence previously of
record and whether the new evidence demonstrates clear error on the part of OWCP.31 To
demonstrate clear evidence of error, the evidence submitted must not only be of sufficient
probative value to create a conflict in medical opinion or establish a clear procedural error, but
must be of sufficient probative value to shift the weight of the evidence in favor of the claimant
and raise a substantial question as to the correctness of OWCP’s decision.32 The Board makes an
22

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4(b) (February 2016).

23

S.T., Docket No. 18-0925 (issued June 11, 2019); E.R., Docket No. 09-0599 (issued June 3, 2009); Leon D.
Faidley, Jr., 41 ECAB 104 (1989).
24

C.V., Docket No. 18-0751 (issued February 22, 2019); B.W., Docket No. 10-0323 (issued September 2, 2010);
M.E., 58 ECAB 309 (2007); Leon J. Modrowski, 55 ECAB 196 (2004); Thankamma Mathews, 44 ECAB 765 (1993);
Jesus D. Sanchez, 41 ECAB 964 (1990).
25

D.G., Docket No. 18-1038 (issued January 23, 2019); Gladys Mercado, 52 ECAB 255 (2001).

26

V.G., Docket No. 19-0038 (issued June 18, 2019); E.P., Docket No. 18-0423 (issued September 11, 2018);
Nelson T. Thompson, 43 ECAB 919 (1992).
27

S.T., supra note 23; C.V., supra note 24; Darletha Coleman, 55 ECAB 143 (2003); Dean D. Beets, 43 ECAB
1153 (1992).
S.T., supra note 23; E.P., supra note 26; Pasquale C. D’Arco, 54 ECAB 560 (2003); Leona N. Travis, 43 ECAB
227 (1991).
28

29
L.B., Docket No. 19-0635 (issued August 23, 2019); V.G., supra note 26; C.V., supra note 24; Leon J. Modrowski,
supra note 24; Jesus D. Sanchez, supra note 24.
30

V.G., supra note 26; E.P., supra note 26; Leona N. Travis, supra note 28.

31

L.B., supra note 29.

32

D.G., supra note 25; Leon D. Faidley, Jr., supra note 23.

9

independent determination of whether a claimant has demonstrated clear evidence of error on the
part of OWCP such that it abused its discretion in denying merit review in the face of such
evidence.33
ANALYSIS
The Board finds that OWCP properly denied appellant’s March 20 and June 18, 2019
requests for reconsideration as they were untimely filed and failed to establish clear evidence of
error.
The most recent merit decision addressing appellant’s December 10, 1986 right arm
tendinitis claim in OWCP File No. xxxxxx367 was the July 19, 1990 Board decision. Because
OWCP received appellant’s requests for reconsideration more than a year after the last merit
decision issued on July 19, 1990, his requests were untimely filed and therefore, he must
demonstrate clear evidence of error.
The Board further finds that appellant’s requests for reconsideration failed to demonstrate
clear evidence of error in the latest merit decision. Appellant’s December 10, 1986 right arm claim
was denied as it was untimely filed. In support of his March 20 and June 18, 2019 untimely
requests for reconsideration, appellant submitted medical evidence which he believed established
causal relationship between his diagnosed condition and his employment, alleged that OWCP
denied him due process, and alleged that OWCP failed to adequately develop his occupational
disease claim.
However, such evidence and argument is not relevant to the issue at hand, and does not
support that the July 19, 1990 merit decision was incorrect at the time it was issued. This evidence
does not raise a substantial question as to whether the July 19, 1990 decision was in error34 as it is
not positive, precise, and explicit in manifesting on its fact that OWCP committed an error35 nor
does it shift the weight of the evidence in appellant’s favor.36 Therefore, these documents are
insufficient to establish clear evidence of error.37
Regarding appellant’s due process claim, the United States Supreme Court has held that
constitutional questions are unsuited to resolution in administrative hearing procedures. As the
Board is an administrative body, it does not have jurisdiction to review a constitutional claim. The

33

C.V., supra note 24; George C. Vernon, 54 ECAB 319 (2003); Gregory Griffin, 41 ECAB 186 (1989), petition
for recon. denied, 41 ECAB 458 (1990).
34

M.P., Docket No. 17-0367 (issued March 12, 2018); Leona N. Travis, supra note 28.

35

R.C., Docket No. 17-0198 (issued January 28, 2019); A.S., Docket No. 16-0902 (issued September 28, 2016).

36

Id.

37
Woodruff v. U.S. Department of Labor, 954 F.2d 634 (11th Cir. 1992); C.D., Docket No. 17-1915 (issued
February 21, 2018); Andrew Fullman, 57 ECAB 574 (2006).

10

federal courts retain jurisdiction over decisions under FECA where there is a charge of a violation
of a clear statutory mandate or where there is a constitutional claim.38
Thus, the Board finds that the evidence submitted in support of the untimely requests for
reconsideration is insufficient to shift the weight of the evidence in favor of appellant’s claim or
to raise a substantial question of error in the July 19, 1990 decision.39 Accordingly, the Board
finds that OWCP properly denied appellant’s reconsideration requests, as they were untimely filed
and failed to demonstrate clear evidence of error.
CONCLUSION
The Board finds that OWCP, by its June 14 and 27, 2019 decisions, properly denied
appellant’s March 20 and June 18, 2019 requests for reconsideration, finding that they were
untimely filed and failed to demonstrate clear evidence of error
ORDER
IT IS HEREBY ORDERED THAT the June 27 and 14, 2019 decisions of the Office of
Workers’ Compensation Programs are affirmed.
Issued: April 22, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

38

C.D., id

39

Id.

11

